NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                           FEB 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALAN R. COLLIE,                                 No.    19-15829

                Plaintiff-Appellant,            D.C. No. 1:17-cv-01364-JDP

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                    Appeal from the United States District Court
                       for the Eastern District of California
                  Jeremy D. Peterson, Magistrate Judge, Presiding

                     Argued and Submitted February 12, 2021
                            San Francisco, California

Before: BERZON, CHRISTEN, and BADE, Circuit Judges.

      Alan Collie appeals the district court’s order affirming the Administrative

Law Judge’s (ALJ) decision denying Collie’s application for disability insurance

benefits under Title II of the Social Security Act, 42 U.S.C. § 423. We have

jurisdiction pursuant to 28 U.S.C. § 1291. Because the ALJ reasonably concluded

at step two of the sequential evaluation that Collie did not have a severe


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
impairment or combination of impairments, we affirm.

      We review de novo the district court’s order affirming the ALJ’s denial of

Social Security benefits, and we must independently determine whether the ALJ’s

decision is free from legal error and supported by substantial evidence. Brewes v.

Comm’r of Soc. Sec. Admin., 682 F.3d 1157, 1161 (9th Cir. 2012). “If the

evidence can support either affirming or reversing the ALJ’s conclusion, we may

not substitute our judgment for that of the ALJ.” Robbins v. Soc. Sec. Admin., 466

F.3d 880, 882 (9th Cir. 2006) (citation omitted).

      1.     First, Collie argues that the ALJ erred in discounting the opinions of

his treating physicians, Drs. Runte and Castleman. An ALJ may reject a treating

doctor’s contradicted opinion “by providing specific and legitimate reasons that are

supported by substantial evidence,” which can be done by “setting out a detailed

and thorough summary of the facts and conflicting clinical evidence, stating [the

ALJ’s] interpretation thereof, and making findings.” Revels v. Berryhill, 874 F.3d

648, 654 (9th Cir. 2017) (citations omitted). Here, the ALJ found the opinions of

Drs. Runte and Castleman were inconsistent with the evidence of relatively stable

symptoms and clinical findings in the record, and Collie’s daily activities. These

are specific and legitimate reasons to discount a treating physician’s opinion.

See Ford v. Saul, 950 F.3d 1141, 1154–55 (9th Cir. 2020) (approving rejection of

treating physician’s opinion as inconsistent with the medical evidence and the


                                          2
claimant’s activities). Collie urges the Court to adopt a different interpretation of

the evidence, but the ALJ’s finding is supported by substantial evidence. See Orn

v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007).

       2.    Second, Collie contends the ALJ improperly discredited his symptom

testimony. The ALJ reasonably relied on the evidence of Collie’s improvement

with medication, Collie’s daily activities, which were inconsistent with the specific

limitations he alleged, and the lack of supporting medical evidence to find Collie’s

symptom allegations were not entirely credible. These are specific, clear and

convincing reasons to discount his testimony. Tommasetti v. Astrue, 533 F.3d

1035, 1039–40 (9th Cir. 2008) (stating that ALJ may discredit symptom testimony

where there is evidence of improvement with treatment); Rounds v. Comm’r Soc.

Sec. Admin., 807 F.3d 996, 1006 (9th Cir. 2015) (indicating that inconsistency

between daily activities and testimony is a clear and convincing reason to discount

applicant’s testimony); Parra v. Astrue, 481 F.3d 742, 750 (9th Cir. 2007) (holding

that ALJ may discredit symptom testimony that is inconsistent with the medical

evidence). While Collie again argues for a different interpretation of the evidence,

the ALJ’s interpretation is supported by substantial evidence. See Orn, 495 F.3d at

630.

       3.    Finally, Collie argues that the ALJ improperly discounted the lay

witness statements submitted by his wife and daughter. “An ALJ need only give


                                          3
germane reasons for discrediting the testimony of lay witnesses.” Bayliss v.

Barnhart, 427 F.3d 1211, 1218 (9th Cir. 2005) (citation omitted). In concluding

that the statements submitted by Collie’s wife and daughter were not persuasive,

the ALJ separately found that their statements were both in conflict with the

medical evidence and inconsistent with Collie’s daily activities. These

justifications satisfy the “germane reasons” standard. See id. (“Inconsistency with

medical evidence” is a “germane reason[] for discrediting the testimony of lay

witnesses.” (citation omitted)).

      AFFIRMED.




                                         4